Exhibit 99.1 ATMI, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS On February 20, 2014, ATMI, Inc. (“ATMI”) and certain of its subsidiaries (together with ATMI, the “Sellers”) consummated the previously announced transaction to sell the Sellers’ LifeSciences business (the “Business”) to Pall Corporation, a New York corporation (the “Acquiror”) pursuant to the Share and Asset Purchase Agreement (the “Purchase Agreement”) by and among the Sellers and the Acquiror dated December 22, 2013, in exchange for cash proceeds of $185,000,000.00, subject to customary working capital adjustments (the “Transaction”). The unaudited pro forma condensed consolidated financial statements have been derived from the historical financial statements of ATMI, adjusted to reflect the disposition of the Business.The following unaudited pro forma condensed consolidated financial statements of ATMI should be read in conjunction with the related notes and with the historical consolidated financial statements of ATMI and the related notes included in its Annual Report on Form 10-K for the period ended December 31, 2012. The unaudited pro forma condensed consolidated balance sheet reflects the disposition of the Business as if it had occurred on September 30, 2013, while the unaudited pro forma condensed consolidated statements of income and operations for the nine months ended September 30, 2013 and 2012, respectively, and for the years ended December 31, 2012, 2011 and 2010, respectively, give effect to the disposition as if it had occurred at the beginning of each period presented. The pro forma adjustments, described in Note 2, are based on the best available information and certain assumptions that ATMI’s management believes to be reasonable. The unaudited pro forma condensed consolidated financial statements are presented for illustrative purposes only and should not be considered indicative of the operating results or financial position that might have been achieved had the disposition of the Business closed on September 30, 2013 for the unaudited pro forma condensed consolidated balance sheet, or at the beginning of each period presented for the unaudited pro forma condensed consolidated statements of income.In addition, future results may vary significantly from the results reflected in such statements. 1 ATMI, Inc. Unaudited Pro Forma Condensed Consolidated Balance Sheet As of September 30, 2013 (in thousands) Reported Pro Forma Adjustments for Discontinued Operations(g) Pro Forma Assets Current assets: Cash and cash equivalents $ $ (a) $ Marketable securities ) Accounts receivable, net of allowances ) Inventories, net ) Other current assets ) (b) Total current assets Property, plant and equipment ) Goodwill ) Other intangibles, net ) Other non-current assets ) Total assets $ $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable ) Accrued liabilities ) Accrued salaries and related benefits ) Income taxes payable (c) Other current liabilities (d) Total current liabilities Other non-current liabilities ) (e) Total stockholders' equity (f) Total liabilities and stockholders' equity $ $ $ See accompanying notes to unaudited pro forma condensed consolidated financial statements 2 ATMI, Inc. Unaudited Pro Forma Condensed Consolidated Statement of Income Nine Months Ended September 30, 2013 (in thousands except per share amounts) Reported Pro Forma Adjustments for Discontinued Operations (h) Pro Forma Revenues $ $ $ Cost of revenues Gross Profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating income (loss) ) Interest income Other income (expense), net ) Income (loss) before income taxes ) Provision (benefit) for income taxes Net income (loss) $ $ ) $ Earnings (loss) per share: Basic $ $ ) $ Diluted $ $ ) $ Weighted-average common shares outstanding: Basic Diluted See accompanying notes to unaudited pro forma condensed consolidated financial statements 3 ATMI, Inc. Unaudited Pro Forma Condensed Consolidated Statement of Income Nine Months Ended September 30, 2012 (in thousands except per share amounts) Reported Pro Forma Adjustments for Discontinued Operations (h) Pro Forma Revenues $ $ $ Cost of revenues Gross Profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating income (loss) ) Interest income Other income (expense), net ) ) ) Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) $ Earnings (loss) per share: Basic $ $ ) $ Diluted $ $ ) $ Weighted-average common shares outstanding: Basic Diluted See accompanying notes to unaudited pro forma condensed consolidated financial statements 4 ATMI, Inc. Unaudited Pro Forma Condensed Consolidated Statement of Income Year Ended December 31, 2012 (in thousands except per share amounts) Reported Pro Forma Adjustments for Discontinued Operations (h) Pro Forma Revenues $ $ $ Cost of revenues Gross Profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating income (loss) ) Interest income Other income (expense), net ) ) ) Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) $ Earnings (loss) per share: Basic $ $ ) $ Diluted $ $ ) $ Weighted-average common shares outstanding: Basic Diluted See accompanying notes to unaudited pro forma condensed consolidated financial statements 5 ATMI, Inc. Unaudited Pro Forma Condensed Consolidated Statement of Operations Year Ended December 31, 2011 (in thousands except per share amounts) Reported Pro Forma Adjustments for Discontinued Operations (h) Pro Forma Revenues $ $ $ Cost of revenues Gross Profit Operating expenses: Research and development Selling, general and administrative Contract termination 0 Total operating expenses Operating loss ) ) ) Interest income 95 Impairment of investments ) ) 0 Other expense, net ) ) ) Loss before income taxes ) ) ) Benefit for income taxes ) ) ) Net loss $ ) $ ) $ ) Loss per share: Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Weighted-average common shares outstanding: Basic Diluted See accompanying notes to unaudited pro forma condensed consolidated financial statements 6 ATMI, Inc. Unaudited Pro Forma Condensed Consolidated Statement of Income Year Ended December 31, 2010 (in thousands except per share amounts) Reported Pro Forma Adjustments for Discontinued Operations (h) Pro Forma Revenues $ $ $ Cost of revenues Gross Profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating income (loss) ) Interest income Other income, net Income (loss) before income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) $ Earnings (loss) per share: Basic $ $ ) $ Diluted $ $ ) $ Weighted-average common shares outstanding: Basic Diluted See accompanying notes to unaudited pro forma condensed consolidated financial statements 7 ATMI, Inc. Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements Note 1: Basis of Presentation The unaudited pro forma condensed consolidated financial statements are based on the historical financial information of ATMI adjusted to give effect to the disposition of the Business. The unaudited pro forma condensed consolidated balance sheet reflects the disposition of the Business as if it had occurred on September 30, 2013, while the unaudited pro forma condensed consolidated statements of income and operations for the nine months ended September 30, 2013 and 2012, respectively, and the years ended December 31, 2012, 2011 and 2010, respectively, give effect to the disposition as if it had occurred at the beginning of each period presented.The unaudited pro forma condensed consolidated financial statements are based upon available information and assumptions that ATMI believes are reasonable under the circumstances and are prepared to illustrate the estimated effects of the disposition. The unaudited pro forma condensed consolidated financial statements are presented for illustrative purposes only and should not be considered indicative of the operating results or financial position that might have been achieved had the disposition of the Business closed on September 30, 2013 for the unaudited pro forma condensed consolidated balance sheet, or at the beginning of each period presented for the unaudited pro forma condensed consolidated statements of income.In addition, future results may vary significantly from the results reflected in such statements. Note 2: Pro Forma Adjustments The following pro forma adjustments are included in the unaudited pro forma condensed consolidated balance sheet and the unaudited pro forma condensed consolidated statements of income: (a) Reflects the gross cash proceeds of $185.0 million from the sale of the Business to the Acquiror. The expected working capital adjustment is not included in the pro forma adjustments column; however, we estimate that its resolution will result in an additional cash payment to ATMI of approximately $5 million. (b) Includes $0.3 million of current deferred tax assets reclassified to current income tax payable as part of the disposition of the Business. (c) Includes $7.5 million of income taxes payable resulting from the disposition of the Business, assuming a tax rate of 9.2%. (d) Includes $7.7 million of transaction costs related to the disposition of the Business. (e) Reflects the reclassification of $1.7 million of non-current deferred tax liabilities to current as a result of the disposition of the Business. (f) Reflects the estimated gain on the disposition of the Business, net of estimated transaction costs and income taxes, excluding any working capital adjustment. (g) Reflects the pro forma adjustments to eliminate the assets and liabilities that are directly attributable to the Business and will not continue after the completion of the disposition. Specific deal related activity is noted in items (a) – (f) above. (h) Reflects the pro forma adjustments to eliminate the revenues and expenses that are directly attributable to the Business and will not continue after the completion of the disposition. 8
